16-12174-jps   Doc   FILED 12/06/19   ENTERED 12/06/19 15:38:27   Page 1 of 6
16-12174-jps   Doc   FILED 12/06/19   ENTERED 12/06/19 15:38:27   Page 2 of 6
16-12174-jps   Doc   FILED 12/06/19   ENTERED 12/06/19 15:38:27   Page 3 of 6
16-12174-jps   Doc   FILED 12/06/19   ENTERED 12/06/19 15:38:27   Page 4 of 6
16-12174-jps   Doc   FILED 12/06/19   ENTERED 12/06/19 15:38:27   Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                             Case No. 16-12174-jps

 Samuel L. Feldman                                  Chapter 13

 Debtor.                                            Judge Jessica E. Price Smith

                                 CERTIFICATE OF SERVICE

I certify that on December 6, 2019, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Jonathan I. Krainess, Debtor’s Counsel
          jkrainess@sbcglobal.net

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Samuel L. Feldman, Debtor
          4500 West 227th Street
          Fairview Park, OH 44126
                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




 16-12174-jps        Doc     FILED 12/06/19        ENTERED 12/06/19 15:38:27       Page 6 of 6
